NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 06/30/2021.  In applicant’s amendments claims 2-3, 5, and 8-9 were cancelled, claims 1, 4, 6, and 7 were amended, and new claims 11-14 were added.  
Claims 1, 4, 6, 7, and 10-14 are currently pending and considered below.

Response to Amendment
The interpretations of the first lifting assembly in Claim 1 under 35 U.S.C. § 112(f) has been obviated in view of applicant’s amendments and arguments filed 06/30/2021. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 20140150578 A1 (Villaume) fails to teach or render obvious the stationary exercise bike in combination with all of the elements and structural and functional relationships as claimed and further including first handle connected to a control end of the first locking gas spring, and controls locking and releasing of the first locking gas spring providing below the desk plate.
The prior art of record teaches an electronic controller with an up and down button on the console, which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing to modify Villaume’s buttons to be a handle below the desk plate without improper hindsight and without breaking the intended function of the buttons to record the current location of the seat.
Regarding Independent Claim 1, the closest prior art US 20170105523 A1 (McBride) in view of US 8511655 B2 (Wu) fails to teach or render obvious the stationary exercise bike in combination with all of the elements and structural and functional relationships as claimed and further including the first sliding part is inside the first upright column.
The prior art of record teaches the pneumatic cylinder as the column and not internally within the first upright column. It would be improper hindsight to modify McBride such that the pneumatic cylinder was inside the first upright column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784